NOTICE OF ALLOWANCE
Claims 23-42 are hereby allowed.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      Examiner’s Reasons for Allowance
The claims recite eligible subject matter as the claims are not directed to an abstract idea. 
The claims overcome the prior art.  The examiner has been able to find U.S. Pat. Pub. No. 2015/0006633 to Vandwalle et al. (“Vandewalle”).  Vandewalle discloses operating a cluster of peer-to-peer devices and further selects a control device within the group to act as a communication beacon.  Vandewall does not disclose any of the limitations of 

    PNG
    media_image1.png
    405
    810
    media_image1.png
    Greyscale

The examiner has also been able to find several references relating to splitting a check at a restaurant.  See e.g. U.S. Pat. Pub. 2020/0250648.  However, the examiner has been unable to find where the communication beacon (single device of cluster of device) initiates a broadcast to the other devices in the group, and receiving indications from the other devices in response to the broadcast, and where payment is initiated via the communication beacon device.  There would be 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687